Citation Nr: 0123835	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-24 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1987 to 
December 1987, and from May 1991 to April 1995.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision from the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO).  

In June 2001 the Board denied service connection for allergic 
rhinitis.  This decision has been vacated in a separate 
decision.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

In particular, service records document intermittent 
respiratory complaints.  In September 1992 the veteran's 
symptoms were characterized as either sinusitis or rhinitis.  
On separation examination in April 1995, the veteran reported 
a history of sinusitis.  He elaborated, stating that he had 
seasonal allergies.  Separation examination did not document 
a diagnosis of rhinitis.  

The Board also notes that the veteran reported a history of 
hay fever on enlistment examination.  

While the March 1999 VA examination revealed no evidence of 
rhinitis "at this time," VA examination in July 1995 found 
the veteran to have chronic allergic rhinitis.  


In light of this evidence, the Board is of the opinion, 
particularly in light of the VCAA, that another VA 
examination should be scheduled, as there is a post-service 
diagnosis of allergic rhinitis and in-service references to 
this condition as well as intermittent respiratory 
complaints.  

This examination should be scheduled, if possible, during an 
active phase of his alleged allergic rhinitis.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, this case is remanded for the following:

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
for allergic rhinitis.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the appellant's 
complete treatment records from all 
sources adequately identified whose 
records have not previously been secured.  
38 U.S.C.A. § 5103A(b), (c) (West Supp. 
2001)); 66 Fed. Reg. 45,620, 45,630-
45,631 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)).  

Regardless of the appellant's response, 
the RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 46,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  

3.  Following the above, the RO should 
schedule the veteran for a VA ear, nose, 
and throat examination conducted by an 
appropriate specialist to ascertain the 
nature and etiology of his current 
allergic rhinitis.  If possible, the 
examination should be scheduled during a 
period when the veteran's rhinitis is 
active.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current 
allergic rhinitis disability, and if 
so, what is its nature?  If no current 
symptoms are found, the examiner 
should determine whether, in light of 
the medical history of respiratory 
problems, the current lack of symptoms 
is merely due to the disease being 
inactive or due to the fact that he 
does not actually have allergic 
rhinitis.  

(b) Based upon a review of the service 
medical records, the post-service 
medical records, and the current 
examination findings, is it at least 
as likely as not that the veteran's 
allergic rhinitis was incurred during 
his service?

In answering this question, the 
examiner should also express an 
opinion as to whether the current 
allergic rhinitis preexisted service.  

(c) If it is determined that allergic 
rhinitis preexisted service, is it at 
least as likely as not that it was 
aggravated during service (i.e., 
underwent an increase in severity 
beyond normal progression in service); 
reflects a natural progression of the 
disorder in service, or reflects 
temporary or intermittent flare-ups 
that did not result in a worsening of 
the underlying disorder?  See 
38 C.F.R. § 3.306.  

Any opinions expressed must be 
accompanied by a complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for allergic 
rhinitis.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection for allergic 
rhinitis.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


